Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specify or make obvious a reaction processing apparatus comprising: 
a reaction processing vessel in which a channel where a sample moves is formed; 
a first fluorescence detection device that irradiates a sample inside a first fluorescence detection region set in the channel with first excitation light and also detects first fluorescence produced from the sample by the irradiation with the first excitation light; and a second fluorescence detection device that irradiates a sample inside a second fluorescence detection region set in the channel with second excitation light and also detects second fluorescence produced from the sample by the irradiation with the second excitation light, wherein the wavelength range of the first fluorescence and the wavelength range of the second excitation light overlap with each other at least partially, the first excitation light and the second excitation light flash at a predetermined duty ratio, and given that the duty ratio of the flashing of the first excitation light and the flashing of the second excitation light is d, the phase difference between the flashing of the first excitation light and the flashing of the second excitation light is set within a range of 2.pi.(p.sub.m-.DELTA.p.sub.m) (rad) to 2.pi.(p.sub.m+.DELTA.p.sub.m) (rad) or within a range of 2.pi.[(1-p.sub.m)-.DELTA.p.sub.m] (rad) to 
2.pi.[(1-p.sub.m)+.DELTA.p.sub.m](rad), where p.sub.m=d-d.sup.2 and 
.DELTA.p.sub.m=0.01*p.sub.m.
Regarding claim 2, none of the prior art of record specify or make obvious reaction processing apparatus comprising: a reaction processing vessel in which a channel where a sample moves is formed; a first fluorescence detection device that irradiates a sample inside a first fluorescence detection region set in the channel with first excitation light and also detects first fluorescence produced from the sample by the irradiation with the first excitation light; and a second fluorescence detection device that irradiates a sample inside a second fluorescence detection region set in the channel with second excitation light and also detects second fluorescence produced from the sample by the irradiation with the second excitation light, wherein the wavelength range of the first fluorescence and the wavelength range of the second excitation light overlap with each other at least partially, the first excitation light and the second excitation light flash at a predetermined duty ratio, given that the duty ratio of the flashing of the first excitation light and the flashing of the second excitation light is d, the phase difference between the flashing of the first excitation light and the flashing of the second excitation light is set within a range of 2.pi.(p.sub.m-.DELTA.p.sub.m) 
(rad) to 2.pi.(p.sub.m+.DELTA.p.sub.m) (rad) or within a range of 
2.pi.[(1-p.sub.m)-.DELTA.p.sub.m] (rad) to 
2.pi.[(1-p.sub.m)+.DELTA.p.sub.m](rad), where p.sub.m=d-d.sup.2 and 
.DELTA.p.sub.m=(d-d.sup.2)/[k*(N.sub.o')/V.sup.1.sub.0], N.sub.o' represents 
noise of a signal output of the first fluorescence detection device when the 
phase difference between the flashing of the first excitation light and the 
flashing of the second excitation light is 0 rad, V.sup.1.sub.0 represents a 
signal output of the first fluorescence detection device when the second 
fluorescence detection device is not operating, and k is 20.
	References such as Fukuzawa (US 20180311673 A1 ; November 1, 2018) disclose a reaction processor includes: a reaction processing vessel placing portion for 
placing a reaction processing vessel provided with a channel into which a sample is introduced; a temperature control system, which controls the temperature of the channel in order to heat the sample inside the channel; and a liquid feeding system, which controls the pressure inside the channel of the reaction processing vessel in order to move the sample inside the channel.  The liquid feeding system maintains the pressure inside the channel to be higher than the atmospheric pressure in the surrounding of the reaction processing vessel, more preferably 1 atm or higher, during a reaction process of the sample.
	However Fukuzawa does not disclose the abovementioned limitations. 
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884